OTIS, Justice
(dissenting).
On May 19, 1973, the employer did not know that when its employee’s symptoms occurred he was responding to a fire siren. The only information available to the city was the fact that the employee was ill and had been taken by the rescue squad to a hospital, not enough notice to place an employer on inquiry as to whether the injury was work-related. That claim was not made until some four or five years later.
We have long held that “[m]ere knowledge of disability following a traumatic injury is not sufficient [notice], for the facts and circumstances of either the disability or the injury must be such as would put a reasonable man on inquiry that the disability is work-related.” Pojanowski v. Hart, 288 Minn. 77, 81, 178 N.W.2d 913, 916 (1970) (emphasis added), quoted with approval in Greene v. W & W Generator Rebuilders, 302 Minn. 542, 543, 224 N.W.2d 157, 159 (1974), and in Kling v. St. Barnabas Hospital, 291 Minn. 257, 262, 190 N.W.2d 674, 678 (1971). Accord Davidson v. Bermo, Inc., 272 Minn. 97, 101, 137 N.W.2d 567, 571 (1965); Rinne v. W. C. Griffis Co., 234 Minn. 146, 47 N.W.2d 872 (1951).
This is not such a case. The employee was on his way to the fire station from a bowling picnic when he was stricken. He neither went to the scene of the fire nor assisted in any other manner. Under such circumstances to impute to the employer constructive notice of a work-related disability is to expect of the city a prescience which is neither justified by the facts nor by the law.
I would reverse.